                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM TIERNO,                              :

                         Petitioner          :
                                                 CIVIL ACTION NO. 3:14-1157
                   v.                        :
                                                       (Judge Mannion)
Superintendent,                              :
SCI-Smithfield
                                             :
                         Respondent



                                         ORDER

           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1.        The petition for writ of habeas corpus, (Doc. 1) is
                   DENIED.

         2.        The Clerk of Court is directed to CLOSE this case.

         3.        There is no basis for the issuance of a certificate of
                   appealability. See 28 U.S.C. §2253(c).




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

DATED: May 6, 2019
14-1157-01-ORDER
